

EXHIBIT 10.3
 
FORM OF
 
SECOND AMENDMENT TO PROMISSORY NOTE
 
THIS SECOND AMENDMENT TO THE PROMISSORY NOTE dated June 2, 2008 (this
"Amendment"), is made as of May 31, 2011 (the "Amendment Effective Date")
between Teletouch Communications, Inc., a Delaware corporation, as borrower
("Teletouch" or "Maker") and _______________ (hereinafter referred to as the
"Payee").
 
RECITALS
WHEREAS, Maker is indebted to Payee as evidenced by that certain Promissory Note
dated June 2, 2008, in the original principal amount of $___________ (the
"Original Promissory Note"); and
 
WHEREAS, the Original Promissory Note was amended by that certain First
Amendment to Promissory Note dated as of November 1, 2009 between Maker and
Payee (the Original Promissory Note as amended by such First Amendment to
Promissory Note is hereinafter referred to collectively as the "Promissory
Note"); and
 
WHEREAS, Maker and Payee now desire to amend the Promissory Note in certain
further respects as set forth herein.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
(A)         Defined Terms; Conflict.  Any capitalized term used but not defined
in this Amendment shall have the meaning ascribed to such term in the Promissory
Note. If there should be a conflict between the provisions of the Promissory
Note and this Amendment, this Amendment shall control. The recitals to this
Amendment are hereby incorporated into the terms of this Amendment, and the
parties hereto agree that the statements in such recitals are true and correct.
 
(B)         Amendments.  The following amendments are made to the Promissory
Note:
1.           Subparagraphs (a), (a.1) and (b) of the initial paragraph of the
Promissory Note are deleted and replaced with the following:
 
(a)           forty-one (41) equal monthly principal payment installments (the
"Installment Payments") in the amount of $___________, plus the computed
interest amount on the unpaid principal amount of the indebtedness evidenced
hereby for each monthly period, shall be paid by Maker to Payee, on or before
the tenth (10th) day of each calendar month for seventeen (17) months commencing
July 2008 and continuing through November 2009, and then for twenty-four (24)
months beginning January 2010 and continuing through December 2011; and
 
(b)           a one-time principal payment of $__________________, plus the
computed interest amount on the unpaid principal amount of the indebtedness
evidenced hereby, on or before the tenth (10th) day of December 2009; and

 
-1-

--------------------------------------------------------------------------------

 
 
(c)           a final single principal payment (the "Final Payment")
of   $________________, together with any interest accrued thereon, shall be
paid by the Maker to Payee on or before the tenth (10th) day of January 2012.
 
2.           The following sentence is added at the end of the fifth (5th)
paragraph (not counting subparagraphs of the initial paragraph) of the
Promissory Note:
 
Further, if Maker prevails in the binding arbitration with AT&T (the
“Arbitration”) currently scheduled to commence on JuJuly 22, 2011, such
Arbitration subject to further extensions, changes or duration, or settles the
dispute which is the subject of such Arbitration (“Litigation Success”), and if
the result of such Litigation Success includes a net cash payment from AT&T (the
“Award”) that is materially greater than the outstanding principal balance of
this Note, then Maker shall pay the entire outstanding principal balance of this
Note and all accrued but unpaid interest hereon no later than thirty (30)
calendar days after Maker receives payment of such Award.
 
(C)         Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the day and year first written above.
 

 
TELETOUCH COMMUNICATIONS, INC.,
as Maker
     
By:
     
Thomas A. Hyde, Jr.
President and Chief Operating Officer




       
, as Payee


 
-2-

--------------------------------------------------------------------------------

 